Matter of Madison v Wolcott (2021 NY Slip Op 01586)





Matter of Madison v Wolcott


2021 NY Slip Op 01586


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


207 TP 20-00782

[*1]IN THE MATTER OF KEVIN MADISON, PETITIONER,
vJULIE WOLCOTT, SUPERINTENDENT, ORLEANS CORRECTIONAL FACILITY, RESPONDENT. 


KEVIN MADISON, PETITIONER PRO SE. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Orleans County [Sanford A. Church, A.J.], entered June 17, 2020) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated inmate rules. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court